



Exhibit 10.1
INFINERA CORPORATION
2016 EQUITY INCENTIVE PLAN
(as amended and restated on May 24, 2018)
1.Purposes of the Plan. The purposes of this Plan are:
•
to attract and retain the best available personnel for positions of substantial
responsibility,

•to provide additional incentive to Employees, Directors and Consultants, and
•to promote the success of the Company’s business.
The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.
2.Definitions. As used herein, the following definitions will apply:
(a)“Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
(b)“Applicable Laws” means the legal and regulatory requirements relating to the
administration of equity-based awards, including but not limited to U.S. federal
and state corporate laws, U.S. federal and state securities laws, the Code, any
stock exchange or quotation system on which the Common Stock is listed or quoted
and the applicable laws of any non‑U.S. country or jurisdiction where Awards
are, or will be, granted under the Plan.
(c)“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.
(d)“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan. The Award
Agreement is subject to the terms and conditions of the Plan.
(e)“Board” means the Board of Directors of the Company.
(f)“Change in Control” means the occurrence of any of the following events:
(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, (A) the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control, and (B) if the
stockholders of the Company immediately before the change in ownership continue
to retain, immediately after the change in ownership, in substantially the same
proportions as their ownership of shares of the Company’s voting stock
immediately prior to the change in ownership, the direct or indirect beneficial
ownership of fifty percent (50%) or more of the total voting power of the shares
of the Company or of the ultimate parent entity of the Company, such event will
not be considered a Change in Control; or
(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or


1

--------------------------------------------------------------------------------





(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions. For purposes of this subsection (iii), gross fair
market value means the value of the assets of the Company, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
(iv)Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A. Further and for the avoidance of doubt, a transaction
will not constitute a Change in Control if: (x) its sole purpose is to change
the jurisdiction of the Company’s incorporation, or (y) its sole purpose is to
create a holding company that will be owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction.
(g)“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(h)“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board, or a duly authorized committee of the
Board, in accordance with Section 4 hereof.
(i)“Common Stock” means the common stock of the Company.
(j)“Company” means Infinera Corporation, a Delaware corporation, or any
successor thereto.
(k)“Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render bona fide services to such entity,
provided the services (i) are not in connection with the offer or sale of
securities in a capital‑raising transaction, and (ii) do not directly promote or
maintain a market for the Company’s securities, in each case, within the meaning
of Form S-8 promulgated under the Securities Act, and provided, further, that a
Consultant will include only those persons to whom the issuance of Shares may be
registered under Form S-8 promulgated under the Securities Act.
(l)“Director” means a member of the Board.
(m)“Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
(n)“Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
(o)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(p)“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower exercise prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
increased or reduced. For the avoidance of doubt, as set forth in Section 5(e),
the Administrator may not implement an Exchange Program.


2

--------------------------------------------------------------------------------





(q)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the New York Stock Exchange, the
NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ Capital
Market of The NASDAQ Stock Market, its Fair Market Value will be the closing
sales price for such stock (or the closing bid, if no sales were reported) as
quoted on such exchange or system on the day of determination, as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable;
(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
day of determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
(iii)In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
Notwithstanding the foregoing under this Section 2(q), for federal, state and
local income tax reporting purposes, fair market value will be determined by the
Company (or its delegate) in accordance with uniform and nondiscriminatory
standards adopted by it from time to time.
(r)“Fiscal Year” means the fiscal year of the Company.
(s)“Incentive Stock Option” means an Option that by its terms qualifies and
otherwise is intended to qualify as an incentive stock option within the meaning
of Section 422 of the Code and the regulations promulgated thereunder.
(t)“Initial Value” means (i) with respect to any Option or Stock Appreciation
Right, the value of such Option or Stock Appreciation Right calculated in
accordance with the Black-Scholes option valuation methodology on the grant
date, and (ii) with respect to any Award other than an Option or Stock
Appreciation Right, the product of (A) the Fair Market Value of one Share on the
grant date of the Award and (B) the aggregate number of Shares subject to the
Award, as applicable.
(u)“Inside Director” means a Director who is an Employee.
(v)“Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(w)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
(x)“Option” means a stock option granted pursuant to the Plan.
(y)“Outside Director” means a Director who is not an Employee.
(z)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
(aa)“Participant” means the holder of an outstanding Award.
(ab)“Performance Goals” means performance goals relating to one or more business
criteria, which may provide for a targeted level or levels of achievement
including without limitation: (i) revenue; (ii) gross margin; (iii) operating
margin; (iv) operating income; (v) pre‑tax profit; (vi) earnings before
stock-based compensation expense, interest, taxes and depreciation and
amortization; (vii) earnings before interest, taxes and depreciation and
amortization; (viii) earnings before interest and taxes; (ix) net income; (x)
expenses; (xi) new product development; (xii) stock price; (xiii) earnings per
share; (xiv) return on stockholder equity; (xv) return on capital; (xvi) return
on net assets; (xvii) economic value added; (xviii) market share; (xix) customer
service; (xx) customer satisfaction; (xxi) sales; (xxii) total stockholder
return; (xxiii) free cash flow; (xxiv) net operating income; (xxv) operating
cash flow; (xxvi) return on investment;


3

--------------------------------------------------------------------------------





(xxvii) employee satisfaction; (xxviii) employee retention; (xxix) balance of
cash, cash equivalents and marketable securities; (xxx) product development;
(xxxi) research and development expenses; (xxxii) completion of an identified
special project; (xxxiii) completion of a joint venture or other corporate
transaction; (xxxiv) inventory balance; or (xxxv) inventory turnover ratio. Any
criteria used may be measured, as applicable, (A) in absolute terms, (B) in
combination with another Performance Goal or Goals (for example, but not by way
of limitation, as a ratio or matrix), (C) in relative terms (including, but not
limited to, results for other periods, passage of time and/or against another
company or companies or an index or indices), (D) on a per-share or per-capita
basis, (E) against the performance of the Company as a whole or a segment of the
Company (including, but not limited to, any combination of the Company and any
subsidiary, division, business unit, joint venture and/or other segment), and/or
(F) on a pre-tax or after-tax basis. The Performance Goals may differ from
Participant to Participant and from Award to Award. The Administrator will
determine whether any significant element(s) will be included in or excluded
from the calculation of any Performance Goal with respect to any Participant. In
all other respects, Performance Goals will be calculated in accordance with the
Company’s financial statements, generally accepted accounting principles, or
under a methodology established by the Administrator prior to the issuance of an
Award.
(ac)“Performance Period” means the time period of any Fiscal Year of the Company
or such other period as determined by the Administrator in its sole discretion.
(ad)“Performance Share” means an Award denominated in Shares which may be earned
in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine pursuant to Section 11.
(ae)“Performance Unit” means an Award which may be earned in whole or in part
upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 11.
(af)“Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, continued service, the achievement of target levels of
performance, the achievement of Performance Goals, or the occurrence of other
events as determined by the Administrator.
(ag)“Plan” means this 2016 Equity Incentive Plan, as may be amended from time to
time.
(ah)“Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 8 of the Plan, or issued pursuant to the early exercise of an
Option.
(ai)“Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 9. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.
(aj)“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(ak)“Securities Act” means the Securities Act of 1933, as amended.
(al)“Section 16(b)” means Section 16(b) of the Exchange Act.
(am)“Section 409A” means Section 409A of the Code and the final regulations and
any guidance promulgated thereunder, as may be amended from time to time.
(an)“Service Provider” means an Employee, Director or Consultant.
(ao)“Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.
(ap)“Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 10 is designated as a Stock
Appreciation Right.


4

--------------------------------------------------------------------------------





(aq)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(ar)“Tax Obligations” means tax, social insurance and social security liability
obligations and requirements in connection with the Awards, including, without
limitation, (i) all federal, state, and local income, employment and any other
taxes (including the Participant’s Federal Insurance Contributions Act (FICA)
obligation) that are required to be withheld by the Company (or Company’s Parent
or Subsidiary, as applicable), (ii) the Participant’s and, to the extent
required by the Company (or its Parent or Subsidiary, as applicable), the
Company’s (or its Parent’s or Subsidiary’s) fringe benefit tax liability, if
any, associated with the grant, vesting, or exercise of an Award or sale of
Shares issued under the Award, and (iii) any other taxes or social insurance or
social security liabilities or premium the responsibility for which the
Participant has, or has agreed to bear, with respect to such Award (or exercise
thereof or issuance of Shares or other consideration thereunder).
3.Stock Subject to the Plan.
(a)Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is (i) 15,400,000 Shares, plus (ii) any Shares subject to awards granted under
the Company’s 2007 Equity Incentive Plan (the “Existing Plan”) that, after the
effective date of the Plan, expire, are forfeited or otherwise terminate without
having been exercised in full to the extent such awards were exercisable, and
Shares issued pursuant to awards granted under the Existing Plan that, after the
effective date of the Plan, are forfeited to or repurchased by the Company due
to failure to vest, with the maximum number of Shares to be added to the Plan
pursuant to clause (ii) equal to 7,700,000 Shares. The Shares may be authorized,
but unissued, or reacquired Common Stock.
(b)Lapsed Awards. Shares that actually have been issued under the Plan under any
Award will not be returned to the Plan and will not become available for future
distribution under the Plan (unless repurchased as specified in this
subsection (b) below). If an Option or Stock Appreciation Right Award expires or
becomes unexercisable without having been exercised in full, the unexercised
Shares which were subject thereto will become available for future grant or sale
under the Plan (unless the Plan has terminated). If an Award of Restricted
Stock, Restricted Stock Units, Performance Units or Performance Shares (eh, a
“Full Value Award”) is forfeited or repurchased by the Company due to failure to
vest, then the forfeited or repurchased Shares subject thereto will become
available for future grant or sale under the Plan (unless the Plan has
terminated). With respect to Stock Appreciation Rights settled in Shares, the
gross number of Shares covered by the portion of the Award so exercised will
cease to be available under the Plan. Shares used to pay the exercise or
purchase price of an Award will cease to be available for future grant or sale
under the Plan. Shares used to satisfy the Tax Obligations related to an Option
or Stock Appreciation Right will not become available for future grant or sale
under the Plan. Shares used to satisfy the Tax Obligations related to a Full
Value Award will be available for future grant or sale under the Plan. To the
extent an Award under the Plan is paid out in cash rather than Shares, such cash
payment will not result in reducing the number of Shares available for issuance
under the Plan. For purposes of clarification, no Shares purchased by the
Company with proceeds received from the exercise of an Option will become
available for issuance under this Plan or the Existing Plan. Notwithstanding the
foregoing and, subject to adjustment as provided in Section 14, the maximum
number of Shares that may be issued upon the exercise of Incentive Stock Options
will equal the aggregate Share number stated in Section 3(a), plus, to the
extent allowable under Section 422 of the Code and the Treasury Regulations
promulgated thereunder, any Shares that become available for issuance under the
Plan pursuant to Section 3(b).
(c)Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
4.Administration of the Plan.
(a)Procedure.
(i)Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.


5

--------------------------------------------------------------------------------





(ii)Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iii)Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
(b)Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:
(i)to determine the Fair Market Value;
(ii)to select the Service Providers to whom Awards may be granted hereunder;
(iii)to determine the number of Shares to be covered by each Award granted
hereunder;
(iv)to approve forms of Award Agreements for use under the Plan;
(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder. Such terms and conditions include, but are
not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;
(vi)to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;
(vii)to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;
(viii)to modify or amend each Award (subject to Section 5 and Section 19 of the
Plan), including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards;
(ix)to allow Participants to satisfy Tax Obligations in such manner as
prescribed in Section 15 of the Plan;
(x)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;
(xi)to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award; and
(xii)to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards and will be given the maximum deference
permitted by law.
5.Limits.
(a)Share Limits. Subject to Section 14, the limits specified below shall be
applicable to Awards issued under the Plan:
(i)Limits on Options. No Participant shall receive Options during any Fiscal
Year covering in excess of 1,500,000 Shares; provided, however, that in
connection with a Participant’s initial service as an Employee, the Participant
may be granted Options covering up to an additional 1,500,000 Shares.


6

--------------------------------------------------------------------------------





(ii)Limits on Stock Appreciation Rights. No Participant shall receive Stock
Appreciation Rights during any Fiscal Year covering in excess of 1,500,000
Shares; provided, however, that in connection with a Participant’s initial
service as an Employee, the Participant may be granted Stock Appreciation Rights
covering up to an additional 1,500,000 Shares.
(iii)Limits on Restricted Stock. No Participant shall receive Awards of
Restricted Stock during any Fiscal Year covering in excess of 1,500,000 Shares;
provided, however, that in connection with a Participant’s initial service as an
Employee, the Participant may be granted an aggregate of up to an additional
1,500,000 Shares of Restricted Stock.
(iv)Limits on Restricted Stock Units. No Participant shall receive Restricted
Stock Units during any Fiscal Year covering in excess of 1,500,000 Shares;
provided, however, that in connection with a Participant’s initial service as an
Employee, the Participant may be granted an aggregate of up to an additional
1,500,000 Restricted Stock Units.
(v)Limits on Performance Shares. No Participant shall receive Performance Shares
during any Fiscal Year covering in excess of 1,500,000 Shares; provided,
however, that in connection with a Participant’s initial service as an Employee,
the Participant may be granted up to an additional 1,500,000 Performance Shares.
(vi)Limits on Performance Units. No Participant shall receive Performance Units
with an aggregate Initial Value of greater than $7,500,000.
(b)Outside Director Share Limits. No Outside Director may be granted, in any
Fiscal Year, Awards (the value of which will be based on their grant date fair
value determined in accordance with U.S. generally accepted accounting
principles) and any other compensation (including without limitation any cash
retainers or fees) that, in the aggregate, exceed $750,000, provided that such
amount is increased to $1,000,000 in the Fiscal Year of his or her initial
service as an Outside Director. Any Awards or other compensation provided to an
individual for his or her services as an Employee, or for his or her services as
a Consultant other than an Outside Director, will be excluded for purposes of
this Section 5(b).
(c)Vesting Limits.
(i)One-Year Vesting Requirement. Awards granted under the Plan shall vest no
earlier than the one (1) year anniversary of the Award’s date of grant, provided
that the Administrator, in its sole discretion, may provide an Award may
accelerate vesting by reason of the Participant’s death, Disability or
retirement, or a termination of the Participant’s service that occurs in
connection with a Change in Control, and provided further, that, notwithstanding
the foregoing in this sentence, Awards that result in the issuance of an
aggregate of up to 5% of the Shares reserved for issuance under Section 3(a) may
be granted to Service Providers, or outstanding Awards modified, without regard
to such minimum vesting, exercisability and distribution provisions.
(ii)Limited Vesting Acceleration upon a Change in Control. Except (x) as
permitted under Section 5(c)(i) and (y) for any Awards made to Outside
Directors, the Administrator shall not be permitted to accelerate the vesting of
an Award upon a Change in Control other than in the event an Award is not
assumed or substituted for as provided for in Section 14(c). For purposes of
clarification, the Administrator will be permitted to provide for the
acceleration of an Award in connection with a termination of service upon or in
connection with a Change in Control.
(d)Incentive Stock Options.
(i)$100,000 Limitation. Notwithstanding any designation of an Option as an
Incentive Stock Option, to the extent that the aggregate Fair Market Value of
the Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds one hundred thousand dollars
($100,000), the portion of the Options falling within such limit will be
Incentive Stock Options and the excess Options will be treated as Nonstatutory
Stock Options. For these purposes, Incentive Stock Options will be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares will be determined as of the time the Option with respect to such Shares
is granted.


7

--------------------------------------------------------------------------------





(ii)Maximum Option Term. In the case of an Incentive Stock Option, the term of
an Option will be ten (10) years from the date of grant or such shorter term as
may be provided by the Administrator and set forth in the Award Agreement.
Moreover, in the case of an Incentive Stock Option granted to a Participant who,
at the time the Incentive Stock Option is granted, owns stock representing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Incentive
Stock Option will be five (5) years from the date of grant or such shorter term
as may be provided in the Award Agreement.
(iii)Option Exercise Price. In the case of an Incentive Stock Option granted to
an Employee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share exercise price
will be no less than one hundred ten percent (110%) of the Fair Market Value per
Share on the date of grant. An Incentive Stock Option granted to any Employee
other than an Employee described in immediately preceding sentence, the per
Share exercise price will be no less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant. Notwithstanding the foregoing
provisions of this subsection (iii), Incentive Stock Options may be granted with
a per Share exercise price of less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant pursuant to a transaction described
in, and in a manner consistent with, Section 424(a) of the Code.
(e)No Exchange Program or Repricing. The Administrator may not implement an
Exchange Program.
6.Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Performance Shares and Performance Units may be
granted to Service Providers. Incentive Stock Options may be granted only to
Employees.
7.Stock Options.
(a)Grant of Options. Subject to the terms and conditions of the Plan, an Option
may be granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion. Each Option will be
designated in the Award Agreement as either an Incentive Stock Option or a
Nonstatutory Stock Option.
(b)Number of Shares. The Administrator will have complete discretion to
determine the number of Shares subject to Options granted to any Participant,
provided that during any Fiscal Year, no Participant will be granted Options
covering more than 1,500,000 Shares. Notwithstanding the foregoing limitation,
in connection with a Participant’s initial service as an Employee, the
Participant may be granted Options covering up to an additional
1,500,000 Shares.
(c)Term of Option. The term of each Option will be determined by the
Administrator and stated in the Award Agreement, but in no event shall the term
of an Option be more than ten (10) years from the date of grant.
(d)Option Exercise Price and Consideration.
(i)Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator, but
shall in no event be less than one hundred percent (100%) of the Fair Market
Value per Share on the date of grant, subject to Section 5. Notwithstanding the
foregoing, Options may be granted with a per Share exercise price of less than
one hundred percent (100%) of the Fair Market Value per Share on the date of
grant pursuant to a transaction described in, and in a manner consistent with,
Section 424(a) of the Code.
(ii)Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(iii)Form of Consideration. The Administrator will determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant.


8

--------------------------------------------------------------------------------





Such consideration may consist entirely of: (1) cash; (2) check; (3) promissory
note, to the extent permitted by Applicable Laws, (4) other Shares, provided
that such Shares have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which such Option will be exercised
and provided that accepting such Shares will not result in any adverse
accounting consequences to the Company, as the Administrator determines in its
sole discretion; (5) consideration received by the Company under a
broker-assisted (or other) cashless exercise program (whether through a broker
or otherwise) implemented by the Company in connection with the Plan; (6) by net
exercise; (7) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or (8) any combination of the
foregoing methods of payment.
(e)Exercise of Option.
(i)Procedure for Exercise; Rights as a Stockholder. Any Option granted hereunder
will be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Award Agreement. An Option may not be exercised for a fraction of a Share.
An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 14 of
the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
(ii)Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than as the result of the Participant’s death or
Disability, the Participant may exercise his or her Option within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of termination of Participant’s status as a Service Provider
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for three (3) months following the
termination of Participant’s status as a Service Provider, but in no event later
than the expiration of the term of such Option as set forth in the Award
Agreement. Unless otherwise provided by the Administrator, if on the date of
termination of Participant’s status as a Service Provider, the Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan. If after termination the
Participant does not exercise his or her Option within the time specified by the
Administrator, the Option will terminate, and the Shares covered by such Option
will revert to the Plan.
(iii)Disability of Participant. If a Participant ceases to be a Service Provider
as a result of the Participant’s Disability, the Participant may exercise his or
her Option within such period of time as is specified in the Award Agreement to
the extent the Option is vested on the date of death (but in no event may the
Option be exercised later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
termination of Participant’s status as a Service Provider, but in no event later
than the expiration of the term of such Option as set forth in the Award
Agreement. Unless


9

--------------------------------------------------------------------------------





otherwise provided by the Administrator, if on the date of termination of
Participant’s status as a Service Provider, the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified herein, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.
(iv)Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent the Option is vested
on the date of termination of Participant’s status as a Service Provider (but in
no event later than the expiration of the term of such Option as set forth in
the Award Agreement). In the absence of a specified time in the Award Agreement,
the Option will remain exercisable for twelve (12) months following termination
of Participant’s status as a Service Provider, but in no event may the Option be
exercised later than the expiration of the term of such Option as set forth in
the Award Agreement. Unless otherwise provided by the Administrator, if at the
time of death Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option will immediately revert to
the Plan. If the Option is not so exercised within the time specified herein,
the Option will terminate, and the Shares covered by such Option will revert to
the Plan.
In the event that the Participant dies while a Service Provider, but before the
expiration of the Participant’s Option as set forth in subsections (iii) or
(iv), as applicable, all or part of the Option (to the extent vested) may be
exercised (prior to expiration) by the Participant’s designated beneficiary,
provided such beneficiary has been properly designated prior to Participant’s
death in a form acceptable to the Administrator and to the extent permitted by
Applicable Law. In the absence of such designated beneficiary (or to the extent
not permitted by Applicable Law), such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution.
8.Restricted Stock.
(a)Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.
(b)Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction (if any), the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.
(c)Transferability. Except as provided in this Section 8 or the Award Agreement,
Shares of Restricted Stock may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the end of the applicable Period of
Restriction.
(d)Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e)Removal of Restrictions. Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. Subject to the vesting limitations under Section 5, the
Administrator, in its discretion, may accelerate the time at which any
restrictions will lapse or be removed.
(f)Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.
(g)Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator provides otherwise. If any such dividends or distributions


10

--------------------------------------------------------------------------------





are paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.
(h)Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
9.Restricted Stock Units.
(a)Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. Each Restricted Stock Unit grant will
be evidenced by an Award Agreement that will specify such terms and conditions
as the Administrator in its sole discretion determines, including all terms,
conditions, and restrictions related to the grant, the number of Restricted
Stock Units and the form of payout, which, subject to Section 9(d), may be left
to the discretion of the Administrator.
(b)Vesting Criteria and Other Terms. The Administrator will set vesting criteria
in its discretion, which, depending on the extent to which the criteria are met,
will determine the number of Restricted Stock Units that will be paid out to the
Participant. The Administrator may set vesting criteria based upon the
achievement of Company-wide, divisional, business unit, or individual goals
(including, but not limited to, continued employment or service), applicable
federal or state securities laws or any other basis determined by the
Administrator in its sole discretion.
(c)Earning Restricted Stock Units. Upon meeting the applicable vesting criteria,
the Participant will be entitled to receive a payout as determined by the
Administrator. Notwithstanding the foregoing, subject to the vesting limitations
under Section 5, at any time after the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may reduce or waive any vesting criteria
that must be met to receive a payout.
(d)Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. The Administrator, in its sole discretion,
may pay earned Restricted Stock Units in cash, Shares, or a combination of both.
(e)Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
10.Stock Appreciation Rights.
(a)Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion.
(b)Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.
(c)Exercise Price and Other Terms. The per share exercise price for the Shares
to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.
(d)Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.
(e)Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement. Notwithstanding the
foregoing, the rules of Section 7(c) relating to the maximum term and Section
7(e) relating to exercise also will apply to Stock Appreciation Rights.


11

--------------------------------------------------------------------------------





(f)Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:
(i)The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
(ii)The number of Shares with respect to which the Stock Appreciation Right is
exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.
11.Performance Units and Performance Shares.
(a)Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion. The Administrator
will have complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant.
(b)Value of Performance Units/Shares. Each Performance Unit will have an initial
value that is established by the Administrator on or before the date of grant.
Each Performance Share will have an initial value equal to the Fair Market Value
of a Share on the date of grant.
(c)Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Participant. Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
business unit or individual goals (including, but not limited to, continued
employment or service), applicable federal or state securities laws, or any
other basis determined by the Administrator in its discretion.
(d)Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, subject to the vesting
limitations under Section 5, the Administrator, in its sole discretion, may
reduce or waive any performance objectives or other vesting provisions for such
Performance Unit/Share.
(e)Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.
(f)Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.
12.Service Provider Status.
(a)Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence. A Service Provider will not cease to be an Employee
or Director in the case of (i) any leave of absence approved by the Company or
(ii) transfers between locations of the Company or between the Company, its
Parent, or any Subsidiary. For purposes of Incentive Stock Options, no leave of
absence may exceed three (3) months, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If


12

--------------------------------------------------------------------------------





reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then six (6) months following the first (1st) day of such
leave any Incentive Stock Option held by the Participant will cease to be
treated as an Incentive Stock Option and will be treated for tax purposes as a
Nonstatutory Stock Option.
13.Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, such Award
will contain such additional terms and conditions as the Administrator deems
appropriate.
14.Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a)Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization,
reincorporation, reclassification, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities of the
Company, or other change in the corporate structure of the Company affecting the
Shares occurs, the Administrator, in order to prevent diminution or enlargement
of the benefits or potential benefits intended to be made available under the
Plan, will adjust the number and class of Shares that may be delivered under the
Plan and/or the number, class, and price of Shares covered by each outstanding
Award, and the numerical Share limits in Sections 3 and 5 of the Plan.
(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
(c)Change in Control. In the event of a merger of the Company with or into
another corporation or other entity or a Change in Control, each outstanding
Award will be treated as the Administrator determines, in accordance with the
following (i) Awards will be assumed or an equivalent option or right
substituted by the acquiring or succeeding corporation or a Parent or Subsidiary
thereof, (ii) upon written notice to a Participant and subject to the next
paragraph, that the Participant’s Awards will terminate upon or immediately
prior to the consummation of such merger or Change in Control; (iii) subject to
the next paragraph, (A) the termination of an Award in exchange for an amount of
cash and/or property, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Participant’s rights as of
the date of the occurrence of the transaction (and, for the avoidance of doubt,
if as of the date of the occurrence of the transaction the Administrator
determines in good faith that no amount would have been attained upon the
exercise of such Award or realization of the Participant’s rights, then such
Award may be terminated by the Company without payment), or (B) the replacement
of such Award with other rights or property selected by the Administrator in its
sole discretion; or (iv) any combination of the foregoing. The Administrator
will not be required to treat all Awards, all Awards held by a Participant, or
all Awards of the same type, similarly in the transaction.
In the event that the successor corporation does not assume or substitute for
the Award (and for the avoidance of doubt, notwithstanding the vesting
limitations under Section 5) (or portion of the Award), (A) the Participant will
fully vest in and have the right to exercise such outstanding Option and Stock
Appreciation Right, including Shares as to which such Award would not otherwise
be vested or exercisable, (B) all restrictions on such Restricted Stock and
Restricted Stock Units will lapse, and (C) with respect to such Award with
performance-based vesting, all performance goals or other vesting criteria will
be deemed achieved based on actual performance measured through the last date
that the Award remains outstanding (or such earlier date, as determined by the
Administrator, in its sole discretion), with any performance period shortened
proportionately and applicable performance goals or other vesting criteria
adjusted proportionately to reflect the shortened performance period (or to the
extent applicable, the value of the consideration to be received by the
Company’s stockholders in connection with the merger or Change in Control), as
determined by the Administrator, in its sole discretion. In addition, if an
Option or Stock Appreciation Right is not assumed or substituted in the event of
a merger or Change in Control, the Administrator will notify


13

--------------------------------------------------------------------------------





the Participant in writing or electronically that the Option or Stock
Appreciation Right will be exercisable for a period of time determined by the
Administrator in its sole discretion, and the Option or Stock Appreciation Right
will terminate upon the expiration of such period.
For the purposes of this subsection (c), an Award will be considered assumed if,
following the merger or Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the merger or Change in Control, the consideration (whether stock, cash, or
other securities or property) received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of an Option or
Stock Appreciation Right or upon the payout of a Restricted Stock Unit,
Performance Unit or Performance Share, for each Share subject to such Award, to
be solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the merger or Change in Control.
Notwithstanding anything in this Section 14(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
Notwithstanding anything in this Section 14(c) to the contrary, if a payment
under an Award Agreement is subject to Section 409A and if the change in control
definition contained in the Award Agreement does not comply with the definition
of “change in control” for purposes of a distribution under Section 409A, then
any payment of an amount that otherwise is accelerated under this Section will
be delayed until the earliest time that such payment would be permissible under
Section 409A without triggering any penalties applicable under Section 409A.
15.Tax.
(a)Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any Tax
Obligations are due, the Company will have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy all Tax Obligations with respect to such Award (or exercise thereof).
(b)Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such Tax Obligation, in whole or in part by (without
limitation) (a) paying cash, (b) having the Company withhold otherwise
deliverable cash or Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, (c) delivering to the Company
already-owned Shares having a Fair Market Value equal to the minimum statutory
amount required to be withheld, , provided the delivery of such Shares will not
result in adverse accounting consequences as the Administrator determines in its
sole discretion, or (d) selling a sufficient number of Shares otherwise
deliverable to the Participant through such means as the Administrator may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld. The Fair Market Value of the Shares to be
withheld or delivered will be determined as of the date that such Shares are
withheld or delivered, as applicable.
(c)Compliance with Section 409A. Awards will be designed and operated in such a
manner that they are either exempt from the application of, or comply with, the
requirements of Section 409A such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Section 409A, except as otherwise determined in the sole discretion of the
Administrator. The Plan and each Award Agreement under the Plan is intended to
meet the requirements of Section 409A and will be construed and interpreted in
accordance with such intent, except as otherwise determined in


14

--------------------------------------------------------------------------------





the sole discretion of the Administrator. To the extent that an Award or
payment, or the settlement or deferral thereof, is subject to Section 409A the
Award will be granted, paid, settled or deferred in a manner that will meet the
requirements of Section 409A, such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Section 409A. Notwithstanding the foregoing, in no event will the Company or any
Parent, Subsidiary or other affiliate of the Company have any liability or
obligation to reimburse, indemnify, or hold harmless any Participant for any
taxes, interest, or penalties imposed, or other costs incurred, as a result of
Section 409A.
16.No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company or any Parent or Subsidiary,
nor will they interfere in any way with the Participant’s right or the right of
the Company or any Parent or Subsidiary, as applicable, to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
17.Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
18.Term of Plan. Subject to Section 23 of the Plan, the Plan will become
effective upon approval of the Plan by the stockholders of the Company. It will
continue in effect for a term of ten (10) years from the date of such
stockholder approval, unless terminated earlier under Section 19 of the Plan.
19.Amendment and Termination of the Plan.
(a)Amendment and Termination. The Administrator may at any time amend, alter,
suspend or terminate the Plan.
(b)Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c)Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.
20.Forfeiture Events. The Administrator may specify in an Award Agreement that
the Participant’s rights, payments, and benefits with respect to an Award will
be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Notwithstanding any contrary
provisions to the contrary under this Plan, an Award shall be subject to the
Company’s clawback policy as may be established and/or amended from time to time
(the “Clawback Policy”). The Administrator may require a Participant to forfeit,
return or reimburse the Company all or a portion of the Award and any amounts
paid thereunder pursuant to the terms of the Clawback Policy or as necessary or
appropriate to comply with Applicable Laws.
21.Conditions upon Issuance of Shares.
(a)Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.
22.Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Shares
under any state, federal or foreign law or under the rules and regulations


15

--------------------------------------------------------------------------------





of the Securities and Exchange Commission, the stock exchange on which Shares of
the same class are then listed, or any other governmental or regulatory body,
which authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
Shares hereunder, will relieve the Company of any liability in respect of the
failure to issue or sell such Shares as to which such requisite authority,
registration, qualification or rule compliance will not have been obtained.
23.Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.
24.Captions. Captions are provided herein for convenience only, and will not
serve as a basis for interpretation or construction of the Plan.




16